         Case 1:19-cv-01192-EGS Document 62 Filed 10/08/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GIFFORDS,

       Plaintiff,                                    Civil Action No. 1:19-cv-1192 (EGS)

               v.

 FEDERAL ELECTION COMMISSION,

       Defendant.



   PLAINTIFF’S NOTICE OF ADDITIONAL EVIDENCE IN SUPPORT OF CROSS-
                   MOTION FOR SUMMARY JUDGMENT


       Plaintiff Giffords respectfully submits the following notice of supplemental evidence in

support of its pending cross-motion for summary judgment, ECF 48.

                                          BACKGROUND

       In 2018, Plaintiff Giffords filed a series of administrative complaints with the Federal

Election Commission (FEC) demonstrating that the National Rifle Association (NRA) and its

affiliated organizations violated the Federal Election Campaign Act (FECA) by illegally

coordinating expenditures with candidates for federal office, thereby making millions of dollars of

illegal, unreported, and excessive in-kind contributions, including up to $25 million in illegal

contributions to the campaign of now-President Donald J. Trump. Alleging the FEC had

unlawfully failed to act on Plaintiff’s administrative complaint within 120 days, Plaintiff filed the

instant action under 52 U.S.C. § 30109(a)(8), seeking declaratory and injunctive relief. ECF 1. The

parties’ cross-motions for summary judgment have been fully briefed since January 17, 2020, and

are currently pending before the court.



                                                 1
          Case 1:19-cv-01192-EGS Document 62 Filed 10/08/20 Page 2 of 4




        In evaluating whether the FEC’s failure to act is contrary to law, courts “apply the factors

set forth in Common Cause v. FEC, 489 F. Supp. 738, 744 (D.D.C. 1980), and Telecommunications

Research & Action Center v. FCC (TRAC), 750 F.2d 70, 80 (D.C. Cir. 1984).” FEC v. Rose, 806

F.2d 1081, 1084 (D.C. Cir. 1986). One such factor courts must weigh is the “nature of the threat

posed” by the violations alleged in the underlying complaint. Common Cause v. FEC, 489 F. Supp.

738, 744 (D.D.C. 1980). Another is the “extent of the interests prejudiced by delay.” TRAC, 750

F.2d at 80.

        In recent weeks, Plaintiff has become aware of new evidence relevant to these factors,

namely evidence demonstrating that in the absence of any enforcement action by the FEC, the

NRA has continued to violate FECA by illegally coordinating contributions with the Trump

campaign during the current election cycle. This evidence, which was not available at the time

Plaintiff briefed its cross-motion for summary judgment, demonstrates that the “nature of the

threat” posed by the NRA’s illegal coordination scheme is ongoing and substantial, and that it is

highly prejudicial to Plaintiff’s interests.

               NEW EVIDENCE OF ONGOING VIOLATIONS BY THE NRA

        In support of its opposition to Plaintiff’s Motion for Summary Judgment, Defendant FEC

argued that there was no evidence that the illegal coordination between the NRA and candidates

for federal office, including President Trump, was “ongoing.” ECF 55 at 19 n.14. Specifically,

Defendant FEC contended that the NRA’s illegal coordination scheme did not pose “a substantial

and ongoing threat to the integrity of the election system” because there was no evidence “that the

administrative respondents have continued to engage in the conduct at issue here or that they have

plans to do so in the future.” Id. Plaintiff rebutted this suggestion in its reply. See ECF 60 at 1 n.2

(pointing to record evidence before the Commission and this Court that the NRA had continued to



                                                  2
          Case 1:19-cv-01192-EGS Document 62 Filed 10/08/20 Page 3 of 4




engage in illegal coordination after the filing of Plaintiff’s initial administrative complaints). New

reporting on the NRA’s political activity in the current election cycle, however, further

demonstrates that in the absence of any enforcement action by the FEC, the NRA has continued to

engage in illegal activity by coordinating advertising with the Trump campaign in the lead-up to

the 2020 election.

       On September 19, 2020, the Trace and the Daily Beast reported that the NRA had run a

new ad opposing 2020 presidential candidate Joe Biden and supporting 2020 presidential candidate

Donald Trump. Kevin T. Dugan & Daniel Ness, Documents show that the NRA’s new anti-Biden

ad emerged from the same web of firms involved in potentially illegal coordination in 2016 races,

The Daily Beast, Sept. 19, 2020, https://www.thetrace.org/2020/09/nra-trump-campaign-finance-

fec-election-ads/ (citing FEC and FCC records) (attached as Exhibit 1). The NRA spent over $4.1

million to run the ad “more than 100,000 times in swing districts across Michigan, Pennsylvania,

Arizona, North Carolina, and Wisconsin during a two-week period in late August and early

September.” Id. During the time the ad was running, “re-election ads for President Trump that had

been playing as early as May effectively stopped.” Id. The Daily Beast’s reporting further

demonstrated that both the NRA’s new ad and the Trump campaign’s existing advertisements were

placed by shell companies affiliated with National Media Research Planning and Placement, with

affiliate Red Eagle placing the ads for the NRA while affiliate Harris Sikes placed ads for the

Trump campaign. Id. This coordination scheme is materially indistinguishable from those the NRA

conducted in prior election cycles, as demonstrated by Plaintiff’s administrative complaints.

       This evidence of ongoing violations by the NRA highlights the severe nature of the threat

of non-enforcement that arises out of the Commission’s delay, see Common Cause, 489 F. Supp.

at 744, and the prejudice to Plaintiff of the FEC’s continued failure to act, see TRAC, 750 F.2d at



                                                  3
         Case 1:19-cv-01192-EGS Document 62 Filed 10/08/20 Page 4 of 4




80. Not only does the FEC’s failure to act allow the NRA continue to benefit from violating the

law without any apparent threat of reprisal, it continues to undermine the credibility of our

campaign finance enforcement system and public faith in the Commission. See ECF 48 § I.F. (MSJ

Opp).



 Dated: October 8, 2020                     Respectfully submitted,

 J. ADAM SKAGGS*                            /s/ Adav Noti
 DAVID PUCINO*                              ADAV NOTI (DC Bar No. 490714)
 Giffords Law Center to                     MARK P. GABER (DC Bar No. 988077)
 Prevent Gun Violence                       MOLLY E. DANAHY (DC Bar No. 1643411)
 223 West 38th St. #90                      Campaign Legal Center Action
 New York, NY 10018                         1101 14th Street NW, Suite 400
 (917) 680-3473                             Washington, DC 20005
 askaggs@giffords.org                       (202) 736-2200
 dpucino@giffords.org                       anoti@campaignlegal.org
                                            mgaber@campaignlegal.org
 *Admitted Pro Hac Vice                     mdanahy@campaignlegal.org


                                     Counsel for Plaintiff




                                              4
